Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered March 17, 1989, which granted defendants’ motion for an order compelling plaintiffs to comply with certain discovery requests, unanimously affirmed, without costs.
The Supreme Court properly limited discovery of the documents sought herein to those created prior to the time plaintiffs disclaimed coverage. In general, reports made by independent investigators and adjustors before rejection of insurance claims are discoverable (Westhampton Adult Home v National Union Fire Ins. Co., 105 AD2d 627; Millen Indus. v American Mut. Liab. Ins. Co., 37 AD2d 817). Plaintiffs have failed to meet their burden of demonstrating that the requested documents are privileged or otherwise exempt from discovery (Koump v Smith, 25 NY2d 287). Insofar as the Supreme Court directed certain documents described as "file contents” to be produced, we construe such direction to include only those documents created prior to plaintiffs’ decision to disclaim insurance coverage. Concur—Sullivan, J. P., Ross, Rosenberger, Ellerin and Rubin, JJ.